PER CURIAM.
This case, Throop v. SAIF, 19 Or App 668, 528 P2d 1353 (1974), was considered by the Supreme Court on petition for review. On February 19, 1975, the Supreme Court remanded this case to ns
“* * * for reconsideration of the question of the payment of petitioner’s medical bills in light of this court’s opinion in Bowser v. Evans Products Co., 99 Adv Sh 3288 [270 Or 841], 530 P2d 44, decided December 31, 1974, subsequent to the Court of Appeals’ opinion in the present case.”
The only issue presented in the appeal to this court was petitioner’s contention that she had suffered an aggravation of a preexisting injury. The question of compensation for medical services was not raised by either party or considered by us.
Former opinion adhered to.